FILED
                           NOT FOR PUBLICATION
                                                                           JUN 12 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30120

              Plaintiff-Appellee,                D.C. No.
                                                 2:95-cr-00854-RAJ-1
 v.

ERIC PAUL NELSON,                                MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   16-30123

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00162-RAJ-1
 v.

ERIC PAUL NELSON,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted June 6, 2017**
                                Seattle, Washington

Before: FERNANDEZ, CALLAHAN, and IKUTA, Circuit Judges.

      Eric Nelson, who was subject to both federal and state supervision,

challenges his detention by a state agent on the suspicion that he was in violation

of his conditions of supervision by staying at a motel rather than at his approved

residence. Nelson argues that his detention was illegal, and that the district court

therefore erred in denying his motion to suppress the drugs subsequently found in

his motel room. Nelson also objects to the district court’s refusal to allow him to

withdraw his admissions to violations of his supervised release. We affirm.

      1. The denial of a motion to suppress evidence is reviewed de novo and the

district court’s underlying findings of fact are reviewed for clear error. United

States v. Giberson, 527 F.3d 882, 886 (9th Cir. 2008). Based on his prior

experience with Nelson, Community Corrections Specialist Jeff Sargent reasonably

suspected that Nelson was violating a condition of his supervised release when he

observed him at the Seal’s Motel on November 4, 2014. Nelson’s familiarity with

the motel manager gave rise to the inference that Nelson was staying at the motel

rather than at his approved residence. Accordingly, Sargent detained Nelson, and,


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
when the motel manager confirmed the inference, Sargent arrested Nelson. The

detention was authorized by Washington state law and did not infringe on Nelson’s

reduced expectation of privacy under the Fourth Amendment pursuant to the

conditions of his supervised release. See United States v. Knights, 534 U.S. 112,

121 (2001); United States v. King, 736 F.3d 805, 810 (9th Cir. 2013).

      2. Nelson argues that the district court should have granted his motion to

vacate his admission to supervised release violations because they were part of the

plea agreement that was vacated and cannot be severed from it. Indeed, the plea

agreement did cover both the felony count and the violations of supervised release.

But those violations were not relevant to Nelson’s motion to withdraw his guilty

plea, which was based entirely on Nelson’s assertions that he was misled as to the

length of the sentence contemplated for his plea to the felony information charging

possession of drugs with intent to distribute. However, any error in denying

Nelson’s motion to vacate his admissions to supervised release violations was

harmless because Nelson pleaded guilty to possession of a controlled substance,

which triggered mandatory revocation of supervised release under 18 U.S.C.

3583(g).

      AFFIRMED.




                                         3